NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.



 In the Supreme Court of Georgia



                                                     Decided: September 20, 2022


                          S22A0463. THE STATE v. BROWN.


          COLVIN, Justice.

         In connection with the fatal shooting of Stacey Monts and the

 shooting of Mario Roscoe, a Fulton County grand jury jointly

 charged appellee Terrell Brown and co-defendants Milton Rufus

 Hall and Andrew Dontavius Glass with malice murder, felony

 murder, aggravated assault, armed robbery, aggravated battery,

 and possession of a firearm during the commission of a felony. 1

 Brown filed a pretrial motion for immunity from prosecution under


         The crimes allegedly occurred on July 14, 2018. On October 16, 2018,
         1

 the grand jury issued a 13-count indictment. Brown was jointly charged with
 his co-defendants in Counts 1-3 and 6-11, which charged the following offenses:
 malice murder (Count 1); felony murder predicated on armed robbery (Count
 2); felony murder predicated on aggravated assault (Count 3); armed robbery
 (Count 6); aggravated assault of Monts and Roscoe (Counts 7 and 8,
 respectively); aggravated battery of Roscoe (Count 9); and possession of a
 firearm during the commission of a felony (Counts 10 and 11). The remaining
 charges named only Brown’s co-defendants.
OCGA § 16-3-24.2 2 based on self-defense. Following a hearing on

the motion, the trial court issued an order granting Brown immunity

on most of the charges against him. The court’s ruling, however,

omitted any reference to Count 6, which charged Brown and his co-

defendants with committing an armed robbery by “tak[ing] a

handgun” from Monts.

     On appeal, the State argues that the court’s failure to grant

immunity on the armed-robbery charge conflicted with its grant of

immunity on the other charges because, under OCGA § 16-3-21 (b)

(2), a person cannot be justified in using force while “attempting to

commit, committing, or fleeing after the commission or attempted

commission of a felony,” such as armed robbery. As explained below,

the State correctly identifies a potential conflict within the trial

court’s ruling. However, the record on appeal does not permit us to

determine whether the trial court erred because we cannot discern

whether the court even ruled on whether Brown was entitled to


     2  See OCGA § 16-3-24.2 (providing that “[a] person who uses threats or
force in accordance with Code Section 16-3-21 [addressing self-defense] . . .
shall be immune from criminal prosecution therefor”).
                                     2
immunity on Count 6, much less that the court denied Brown

immunity on that count. Because the record on appeal is insufficient

for meaningful appellate review, we vacate the judgment and

remand the case for further clarification and analysis consistent

with this opinion. See Hughes v. State, 296 Ga. 744, 746 (1) n.6 (770

SE2d 636) (2015) (“If the trial court has made express findings of

fact, but not with sufficient detail to permit meaningful appellate

review, an appellate court may remand for further findings.”). 3

      1.    Brown filed a pretrial motion for immunity from

prosecution, which co-defendant Hall joined. 4 Following a three-day

hearing on the motions, where Brown, Hall, Roscoe, and other

witnesses testified, the court found the following, in relevant part.

On July 14, 2018, Monts, Roscoe, and another friend arrived at the

home of Brown and Hall, where Glass was also living, “for an

afternoon of gambling [with dice] and smoking weed.” “[T]here was


      3The State also raises several arguments challenging specific findings of
fact made by the trial court. For the reasons stated below, the State’s
arguments fail.
      4 Although co-defendant Glass also initially joined the motion, he

withdrew his request for immunity partway through the immunity hearing.
                                      3
no animosity existing between anyone” when the dice game began,

and the players engaged only in “the typical fussing . . . over details

of the game” as the game developed. At some point before the

shooting, however, “there was commotion surrounding the

whereabouts of Monts’[s] gun.”        Brown, who was not gambling,

“ultimately found [the gun] in between the cushion of the living room

couch and returned it to Monts, while trying to assure him nobody

there was trying to steal the gun.” Despite Brown’s assurances and

the fact that Monts had been winning the dice game, “Monts

remained upset about the misplacement of his gun.” At some point

during the game, “folks started shooting three loaded weapons,”

killing Monts and causing Roscoe and Hall to sustain serious

gunshot injuries in the “cross-fire.” When law enforcement officers

and EMS arrived, “the cash, guns[,] and stash of pot were gone.”

     The court noted that “Brown and Hall each testified that they

fired a weapon in self-defense only after Monts began shooting”; that

Hall testified that he shot Monts in response to being shot by Monts;

and that Brown testified that, when he saw Monts shoot at Hall,

                                  4
Brown reached for a “rifle stashed under the futon where he was

sitting . . . and fired back toward Monts . . . out of fear that Monts

would shoot him next.” (Emphasis in original.)

     Addressing Hall’s motion for immunity, the court found that

“[t]he evidence was conflicting as to whether Monts shot Hall first

and why, or vice versa.” The court questioned the plausibility of both

the State’s theory of the case (“that Brown and Hall decided to rob

Monts and Roscoe in their home after handing Monts his gun”) and

the defense’s theory of the case (“that Monts would end a dice game

where he [was] ahead by thousands of dollars by shooting the losing

player”). The court called both theories “far-fetched.” The court

further found that “[t]he odds in favor of” young men (i.e., Hall and

Monts) “exercis[ing] . . . good judgment”—while playing a “high

stakes dice game[,] . . . handling guns[,] and smoking pot on a hot

summer day”—were “dangerously low.”          Accordingly, the court

concluded that “Hall ha[d] failed to show by a preponderance of the

evidence that he [was] entitled to immunity.”

     “[R]egardless of whether Monts or Hall initiated the gunfire,”

                                  5
however, the court found that “Brown ha[d] shown by a

preponderance of the evidence that he fired his weapon in self-

defense.” As noted above, the court found that the State’s theory of

the case (that Brown and Hall decided to rob Monts at their own

home, after Brown handed a gun to Monts) “seem[ed] far-fetched.”

The court further found that “[n]o one contradicted Brown’s

explanation as to when and why he shot his weapon”—that Brown

fired only after seeing Monts shoot at Hall and that he fired in self-

defense because he feared for his life. Accordingly, the court ruled

that Brown was “entitled to immunity from prosecution on Counts

1, 2, 3, 7, 8, 9, 10 and 11.” The court’s ruling omitted any reference

to the armed-robbery charge (Count 6).

     2.   On appeal, the State contends that the trial court abused

its discretion in granting Brown immunity from prosecution on any

of the charges against him under OCGA § 16-3-24.2. In relevant

part, OCGA § 16-3-24.2 provides that “[a] person who uses threats

or force in accordance with Code Section 16-3-21 . . . shall be immune

from criminal prosecution therefor.”     OCGA § 16-3-21, in turn,

                                  6
provides that a person who “reasonably believes that [deadly] force

is necessary to prevent death or great bodily injury to himself or

herself or a third person or to prevent the commission of a forcible

felony” is generally justified in using such force. OCGA § 16-3-21

(a). This general rule, however, is subject to an important exception:

a person who uses deadly force while “attempting to commit,

committing, or fleeing after the commission or attempted

commission of a felony” is not justified in using such force. OCGA §

16-3-21 (b) (2).

     “To avoid trial, a defendant bears the burden of proof to show

that he is entitled to immunity by a preponderance of the evidence.”

Hughes v. State, 312 Ga. 149, 156 (4) (861 SE2d 94) (2021).

Accordingly, a defendant must show by a preponderance of the

evidence not only that he “reasonably believe[d] that [deadly] force

[was] necessary” under the circumstances, OCGA § 16-3-21 (a), but

also that he did not use deadly force while “attempting to commit,

committing, or fleeing after the commission or attempted

commission of a felony,” OCGA § 16-3-21 (b) (2). On appeal, we view

                                  7
the evidence “in the light most favorable to the trial court’s ruling.”

Hughes, 312 Ga. at 156 (4). “[T]he trial court’s findings of fact and

credibility determinations are accepted if there is any evidence to

support them.” Id.

     In arguing that the trial court erred in granting Brown

immunity from prosecution on any count, the State relies upon two

factual premises. First, the State asserts that the trial court “denied

[Brown] immunity for the armed robbery charge.” Second, the State

asserts that “inherent in the trial court’s [denial of immunity on the

armed-robbery charge] is a factual finding that Brown was

committing a felony when he shot the victims.” Based on these

factual premises, the State concludes that, as a matter of law, Brown

was not entitled to immunity on any charge because, under OCGA §

16-3-21 (b) (2), a person who uses deadly force while committing a

felony is not entitled to immunity under OCGA § 16-3-24.2.5


     5  Brown was charged with committing armed robbery, which is a felony,
by using his firearm to “take [Monts’s] handgun.” See OCGA § 16-8-41 (a) (“A
person commits the offense of armed robbery when, with intent to commit
theft, he or she takes property of another from the person or the immediate

                                     8
      The logic of the State’s argument is sound, at least as to the

armed-robbery offense charged here, if the trial court denied Brown

immunity on the armed-robbery charge (Count 6) because he failed

to carry his burden by a preponderance of the evidence to show that

he was not engaged in an armed robbery when he shot at Monts.

OCGA § 16-3-21 (b) (2) would have then precluded him from

receiving immunity on any of the remaining counts, all of which

arose from the same shooting. The record on appeal, however, does

not permit us to determine the accuracy of these factual premises.

      First, the record does not establish whether the court issued

any ruling as to whether Brown was entitled to immunity on Count

6, much less that the court denied Brown immunity on that count.

Because Count 6 was simply omitted from the court’s determination

that Brown was “entitled to immunity from prosecution on Counts

1, 2, 3, 7, 8, 9, 10 and 11,” the record does not include any express

ruling on immunity as it applied to the armed-robbery charge. Nor


presence of another by use of an offensive weapon . . . .”). See also OCGA § 16-
8-41 (b) (felony punishment provision for armed robbery).

                                       9
does the record clearly show that Brown sought immunity on Count

6, and thus that the court was required to rule on the matter. 6

Brown’s written motion for immunity from prosecution did not

identify which specific counts were subject to the motion, and, at the

immunity hearing, Brown’s counsel made confusing statements

about Count 6, suggesting at one point that the armed-robbery

charge would not “go away” based on the “immunity defense.” 7 But

he also argued at length that the State’s armed-robbery theory was

not supported by the evidence and “just simply . . . doesn’t make

sense” because even “the dumbest criminal” would not “invit[e]

[people] over to [his own] house to rob them” or “give someone a gun

back and then attempt to rob them.” The record is silent on how the

court interpreted these arguments and whether it might have

reasonably concluded, in the context of the hearing as a whole, that


      6 If it were clear from the record that Brown sought immunity on Count
6, we might reasonably infer that the court’s omission of Count 6 from its ruling
was an implicit denial of immunity on that count.
      7 How to interpret the statement of Brown’s counsel that immunity

would not make the armed-robbery charge “go away” is further complicated by
the fact that counsel’s purported basis for the statement was an argument
made by Hall’s counsel. Hall’s counsel, however, expressly argued that
immunity did apply to the armed-robbery charge.
                                       10
Brown did not seek immunity on Count 6. Because the record is not

clear as to whether Brown sought immunity on Count 6 (and thus

whether the court considered such an argument), we cannot

conclude that the court’s omission of Count 6 was necessarily an

implicit denial of immunity. The omission might have instead been

a mere failure to rule on Count 6, which would not conflict with

granting immunity on the other counts: if the court did not consider

whether Brown was entitled to immunity on Count 6, it still might

have granted immunity on the other counts if it found by a

preponderance of the evidence that Brown was not committing an

armed robbery when he fired his gun.

     Second, although the State asserts that “inherent” in the trial

court’s order is a finding that Brown failed to carry his burden to

show he was not engaged in an armed robbery, nothing in the court’s

order supports that assertion. At the immunity hearing, the parties

did not raise OCGA § 16-3-21 (b) (2) as a potential barrier to

immunity, and the court did not expressly determine in its order

whether Brown showed by a preponderance of the evidence that he

                                11
was not engaged in a felony when he fired at Monts. Moreover, the

court’s findings suggest that it implicitly found that Brown did carry

his burden to prove he was not engaged in an armed robbery. Not

only did the court find that “the State’s theory that Brown and Hall

decided to rob Monts and Roscoe in their home, after handing Monts

his gun[,] seem[ed] far-fetched,” but it also found that Brown had

carried his burden to show he was entitled to immunity on Count 2,

which charged Brown with felony murder predicated on armed

robbery.8 These are findings that we cannot disregard on appeal.

See Hughes, 296 Ga. at 746 (1) (“[A]n appellate court generally must

accept [trial court] findings [on disputed factual issues] unless they

are clearly erroneous.”). Still, we cannot be sure what conclusion

the court reached because it failed to make an express finding on

whether Brown proved he was not engaged in a felony, such as

armed robbery, when the shooting occurred. Id. (“[A]n appellate



     8  Counts 10 and 11, which charged Brown with possession of a firearm
during the commission of a felony, also charged armed robbery as a predicate
felony, although additional predicate felonies were charged as well.

                                    12
court generally must limit its consideration of the disputed facts to

those expressly found by the trial court.”).9

      In sum, the record on appeal is insufficient for us to determine

whether the court ruled on immunity as to Count 6, much less to

determine that the court denied Brown immunity on that count and

why. Moreover, nothing in the record would preclude the trial court

from determining on remand that Brown sought immunity on Count

6, that he carried his burden to show that he did not engage in an

armed robbery, and that he may have been entitled to immunity on

Count 6, in addition to the other counts. Because the record does

not permit us to assess whether the trial court erred, a remand is

necessary for further clarification and analysis. See Hughes, 296



      9The dissent states that, “as a matter of law,” Brown is not entitled to
immunity on any charges against him because “Brown remains under
indictment for armed robbery.” Dissent at 3-4. No legal authority supports
this proposition. To the contrary, as explained above, the relevant legal
question for immunity is whether Brown carried his burden to show by a
preponderance of the evidence that he was not committing, attempting to
commit, or fleeing after the commission or attempted commission of an armed
robbery when he used deadly force. See Hughes, 312 Ga. at 156 (4). See also
OCGA § 16-3-21 (b) (2). If he carried that burden, he was entitled to immunity
on the other counts, even if the armed-robbery charge remained pending
against him.
                                     13
Ga. at 746 (1) n.6.

     3.     The State also argues on appeal that the evidence

presented at the immunity hearing did not support several of the

trial court’s findings. We disagree. First, the State argues that the

court clearly erred in finding that “[n]o one contradicted Brown’s

explanation as to when and why he shot his weapon.” According to

the State, Roscoe’s testimony contradicted the testimony of Brown

and other witnesses as to when and why Brown shot his gun because

there     were   conflicting   details   in   the   witnesses’   accounts.

Specifically, the State argues that Roscoe testified that “it was after

Hall fired the first shot at Monts, and Monts ended up on the ground

and was firing back at Hall, that Brown started shooting at Monts”

and that “Monts fired back at Hall, not at Brown.” According to the

State, this testimony contradicted the testimony that “Brown did not

start shooting until after Monts fired the first shot” and that

“[Brown] shot at Monts because Monts was firing in his direction.”

     The trial court, however, did not find that there were no

conflicts in the testimony about precisely how events unfolded.

                                    14
Rather, the court found that no one contradicted Brown’s testimony

that he fired at Monts after seeing Monts shoot at Hall and that

Brown fired out of fear that he would be shot. Because Roscoe also

testified that Brown did not shoot until after Monts shot at Hall,

Roscoe’s testimony does not show that the trial court clearly erred

in finding that no one contradicted Brown’s account of when he fired

at Monts. Further, because Roscoe’s testimony that Monts was

shooting at Hall, rather than at Brown, did not show that Brown did

not fear being shot, Roscoe’s testimony does not show that the trial

court clearly erred in finding that no one contradicted Brown’s

account of why he fired his gun.

     Second, the State argues that the trial court clearly erred in

finding that Brown fired in self-defense because, according to the

State, Brown’s belief that Monts would shoot him after shooting Hall

was unreasonable.    However, we must “accept the trial court’s

findings of fact and credibility determinations if there is any

evidence to support them.” Gude v. State, 313 Ga. 859, 871 (6) (874

SE2d 84) (2022). Here, the trial court credited Brown’s testimony

                                   15
that he feared being shot by Monts when gunfire erupted in “the

circle of gamblers” near “the futon where [Brown] was sitting.”

Based on the evidence presented at the immunity hearing, the trial

court was authorized to find that Brown reasonably fired in self-

defense.

      Finally, the State argues that no evidence supported the trial

court’s finding that Brown was entitled to immunity on the charges

of aggravated assault and aggravated battery against Roscoe

(Counts 8 and 9).10 The State contends that there was no reason to

shoot at Roscoe, who was between Hall and Monts when the

shooting started, because Roscoe was unarmed and could not have

been a threat to Brown. However, we owe deference to the trial

court’s decision to credit Brown’s testimony that he “fired back

toward Monts,” not at Roscoe. See id. Because the court found that

Brown carried his burden to show that he was justified in shooting


      10Although the State also asserts that “the trial court’s order is silent on
Brown’s self-defense claim for Brown’s shooting of Roscoe,” that is not the case.
The trial court expressly found that Brown had carried his burden of proof to
show he fired in self-defense as to the counts that charged offenses against
Roscoe.
                                       16
at Monts, the court was authorized to conclude that Brown was also

entitled to immunity as to the charged offenses against Roscoe, who

was not Brown’s intended target. See Howard v. State, 307 Ga. 12,

22 (5) (834 SE2d 11) (2019) (“Under th[e] principle [of transferred

justification], no guilt attaches if an accused is justified in shooting

to repel an assault, but misses and kills an innocent bystander.”

(citation and punctuation omitted)); Allen v. State, 290 Ga. 743, 746

(3) (723 SE2d 684) (2012) (noting that a defendant should be

acquitted based on “the doctrine of transferred justification” if the

factfinder “determine[s] he was justified in firing his weapon,

regardless of whom the bullet struck”). 11

      4.    On remand, the trial court is directed to make an express

finding as to whether Brown carried his burden to prove by a

preponderance of the evidence that he was not engaged in an armed

robbery when the shooting occurred. If the court finds that Brown


      11  The evidence presented at the immunity hearing did not clearly
establish who (Brown, Hall, or Monts) shot Roscoe, and the court made no
express finding on that matter. However, the court was authorized to conclude
that, to the extent that Brown unintentionally shot Roscoe, he was justified in
doing so.
                                      17
did not carry his burden on this point, it is directed to deny Brown

immunity as to all counts against him, in accordance with OCGA §§

16-3-21 (b) (2) and 16-3-24.2. If, on the other hand, the court finds

that Brown did carry his burden to show that he was not engaged in

an armed robbery when the shooting occurred, the court is further

directed to (1) clarify whether and why it grants, denies, or issues

no ruling on whether Brown was entitled to immunity on Count 6,

(2) expressly determine whether Brown carried his burden to show

he was entitled to immunity on the other counts, and (3) issue

rulings consistent with its findings.

     Judgment vacated and case remanded with direction. All the
Justices concur, except Ellington and LaGrua, JJ., who dissent.




                                  18
    ELLINGTON, Justice, dissenting.

     A Fulton County grand jury indicted Terrell Brown on charges

of malice murder, felony murder, armed robbery, and other offenses

related to the fatal shooting of Stacey Monts and shooting of Mario

Roscoe. The charges brought by the State were based on its theory

that Brown and his co-defendants shot Monts and Roscoe during an

armed robbery. Prior to trial, Brown filed a motion seeking

“immunity from prosecution” under OCGA § 16-3-24.2, in which he

admitted he shot Roscoe but claimed he shot him in self-defense.

Following a hearing on Brown’s motion, the trial court issued an

order granting immunity to Brown on “Counts 1, 2, 3, 7, 8, 9, 10 and

11,” all counts in which he was charged, except for Count 6. The

State alleged in Count 6 that Brown and his co-defendants

committed an armed robbery by taking a handgun from Monts.

     The State appealed, arguing that Brown was precluded from

seeking immunity based on self-defense for any of the charged

crimes because the State had alleged that Brown was in the

commission of an armed robbery at the time he committed the

                                19
crimes. See OCGA § 16-3-21 (b) (2). Brown did not file an appeal

from the trial court’s immunity order, which left unaffected the

armed robbery count of the indictment. 12 Thus, as this case appears

before us, Brown remains under indictment for an armed robbery

the State alleges he committed while in the commission of the other

crimes with which he was charged.

      Despite these indisputable facts and well-established Georgia

law precluding the grant of immunity from prosecution to a person

who uses force against another when “attempting to commit,

committing, or fleeing after the commission of a felony,” OCGA § 16-

3-21 (b) (2), the majority finds the record on appeal is insufficient to

render a decision because it “cannot discern whether the court even

ruled on whether Brown was entitled to immunity on Count 6.” Maj.

Op. at 2-3. Although I share some of the majority’s concerns

regarding the dearth of findings and conclusions in the trial court’s



      12 Pertinent to this appeal, the trial court made no findings of fact
specifically related to the armed robbery charge for which it declined to grant
Brown immunity.

                                      20
immunity order, 13 no clarification or speculation as to the trial

court’s intent is necessary to reach the conclusion that reversal is

required in this case.14 Even assuming, as the majority argues, that

it is not clear from the trial court’s order that the court denied

Brown’s request for immunity as to Count 6, that the trial court

failed to rule on Brown’s request for immunity from prosecution on

Count 6, or that Brown withdrew his request for immunity, it is

indisputable that Count 6 was unaffected by the trial court’s

immunity order. An order from which Brown did not appeal.

Therefore, regardless of any speculation by this Court as to whether

Brown meant to include Count 6 in his motion for immunity when

he sought immunity from prosecution “in this case,” regardless of

the rationale behind the trial court’s legal conclusions, and


      13  It is unclear from the record whether the trial court even considered
OCGA § 16-3-21 (b) in ruling on Brown’s motion for immunity. Neither the
State nor Brown mentioned the statute or its preclusive effect in their trial
court briefs, and the statute was not mentioned at the immunity hearing or in
the trial court’s immunity order. This omission may explain why the trial court
concluded it was authorized to grant immunity to Brown on Counts 1, 2, 3, 7,
8, 9, 10, and 11 while leaving Count 6 unaffected.
       14 Nevertheless, this case illustrates why it is important for trial courts

to include clear and thorough findings of fact and conclusions of law in their
orders.
                                       21
regardless of whether Brown shot his gun in self-defense when he

shot Roscoe, Brown remains under indictment for armed robbery,

and, as a matter of law, is not entitled to immunity from prosecution

on the others charges involving the use of force intended or likely to

cause death or great bodily harm, which he is alleged to have

committed while in the commission the armed robbery. 15 See

Reynolds v. State, 275 Ga. 548, 549 (569 SE2d 847) (2002) (no error

in trial court’s refusal to give jury charge on defense of a third party

where evidence showed defendant was either in the commission of

or a party to an armed robbery when he shot the victim because



      15 The majority opinion too narrowly construes the application of OCGA
§ 16-3-21 (b) by stating that “if the court did not consider whether Brown was
entitled to immunity on Count 6, it still might have granted immunity on the
other counts if it found by a preponderance of the evidence that Brown was not
committing an armed robbery when he fired his gun.” Maj. Op. at 11. OCGA §
16-3-21 (b) precludes the grant of immunity from prosecution to a person who
uses force when “attempting to commit, committing, or fleeing after the
commission of a felony.” Thus, under the facts of this case, Brown would not be
entitled to immunity on the other charges if he could be found guilty of
committing an armed robbery, as either the perpetrator or a party to the crime,
regardless of when he fired his gun. Similarly, even if the court merely failed
to rule on Count 6, as suggested by the majority opinion, Brown would not be
entitled to immunity under OCGA § 16-3-21 (b) for his other charged crimes
because he was indicted for having committed those crimes during the
commission of a felony for which he remains under indictment.

                                      22
OCGA § 16-3-21 (b) “specifically provides that a person who is

committing a felony is not justified in his use of force”).

      For this reason, I would hold that the trial court erred when it

granted Brown immunity from prosecution on Counts 1, 2, 3, 7, 8, 9,

10, and 11 of the indictment and reverse the judgment of the trial

court. 16

      I am authorized to state that Justice LaGrua joins in this

dissent.




      16  Because this case will be remanded to the trial court for “further
clarification and analysis,” I also note that absent from the trial court’s original
immunity order is any analysis related to whether Brown could be found guilty
as a party to the crimes of his co-defendants or whether the admitted sale of
marijuana in the apartment before the shooting might also preclude the grant
of immunity to Brown on any of the crimes with which he is charged. See OCGA
§ 16-2-21 (“Any party to a crime who did not directly commit the crime may be
indicted, tried, convicted, and punished for commission of the crime upon proof
that the crime was committed and that he was a party thereto.”).
                                        23